DETAILED ACTION
This action is responsive to the request for continued examination filed 7/12/2022.
Claims 1-21 are pending. Claims 1, 20 and 21 are currently amended. 
All prior rejections under 35 U.S.C. § 102 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Baca, et al., U.S. PGPUB No. 2015/0006283 (“Baca”), in view of Soto, et al., U.S. PGPUB No. 2011/0004533 (“Soto”).
Baca teaches a system and method for generating marketing messages. With regard to Claim 1, Baca teaches a computer-implemented method for generating a template for a shoppable electronic message, the method comprising: 
receiving at a processor a static template that references item information ([0060] describes that a vendor may generate an email containing an offer to buy a product or other e-commerce transaction); 
with the processor, identifying a first portion of code included in the static template that causes the item information to be displayed when the first portion of code is interpreted by a client application ([0060] describes that the emails are messages received and displayed by users including the marketing information. Email campaign templates are built using CSS and HTML code that will display item content recipients); and 
with the processor, generating a dynamic template by adding a second portion of code to the static template, wherein the second portion of code, when interpreted by the client application, enables an interaction functionality of the shoppable electronic message that is associated with the item information ([0060] describes that the system generates buttons for each of a plurality of email domains, where the buttons are inserted into the email templates according to the target domain and include a mailto hyperlink for carrying out the specified transaction. Each email can contain one or more such hyperlink, each associated with a different product or service).
Baca does not teach a second portion of code that allows at least one of interactively performing a shopping-related activity through the shoppable electronic message or interactively performing a purchasing-related activity through the shoppable electronic message without opening another application or another instance of the client application.
Soto teaches at [0009] that a user requests to create a viral store application, which is linked with product information. [0063] describes that the application is an embedded web store. [0065]-[0066] describe that the application provides an environment in which users can browse products and select options, as well as add items to a shopping cart and purchase items. [0079] describes that users can embed the application in an email, which creates an email and sends it to a recipient, who can then open the virtual store application and make a purchase within the email itself.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Soto with Baca. Soto enables the sending of marketing emails that enable a user to make purchases directly within a received email. One of skill in the art would seek to modify Baca to include the embedding of virtual store application code in emails, in order to improve the effectiveness of email marketing by making purchasing simpler for users and thereby increase conversion rates and sales generated by email marketing.
Claim 20 recites a medium storing instructions which cause a computer to perform the method of Claim 1, and is similarly rejected. Claim 21 recites a device carrying out the method of Claim 1, and is likewise rejected.
With regard to Claim 2, Baca teaches that the static template includes a structured markup language. [0055] describes the use of HTML enabled email.
With regard to Claim 3, Baca teaches that generating the dynamic template comprises converting, with the processor, the static template to a dynamic template format by adding a third portion of code to the dynamic template. [0060] describes that more than one enhanced link buttons can be included in an email. [0048] describes that a CSS can be used to show a particular type of a mailto link depending on the target environment.
With regard to Claim 4, Baca teaches that the third portion of code comprises header information associated with the dynamic template format. [0048] describes that dynamic selection of a mailto link can be carried out using CSS. CSS is information that can be declared or linked in an HTML document, and therefore the code comprises header information for an HTML formatted document within the broadest reasonable interpretation of the claim.
With regard to Claim 5, Baca teaches that the interaction functionality includes at least one of an option selection function or a transaction function. [0045] describes that the mailto link enables a user to complete a specified transaction with an e-commerce system.
With regard to Claim 6, Baca teaches determining a product or service that is associated with the item information; and adding a third portion of code to the dynamic template, wherein the third portion of code, when interpreted by the client application, causes updated item information of the product or the service to be displayed in the shoppable electronic message. [0069] describes a system whereby a user can edit details of the email that is to be sent to enable commerce. Therefore, emails can be generated with updated product information entered by a user, to be sent with the dynamic elements.
With regard to Claim 7, Baca teaches that the updated item information includes at least one of additional item information that is associated with the product or service or information associated with the product or service that is more recently updated than the item information referenced in the static template. [0069] describes a user entering information into an interface, thereby permitting additional information to be input to the system to be used in presenting products to users via email.
With regard to Claim 8, Baca teaches that the third portion of code, when interpreted by the client application, causes the updated item information to be retrieved from a computing device that is not running the client application. [0060] describes that emails can be sent to users for opening and interaction in native web interfaces, thereby indicating that messages containing updated information as created by a user using the interface described in [0069] can be retrieved for display from a remote email server.
With regard to Claim 9, Baca teaches that the second portion of code enables the interaction functionality with a configuration that is based on the updated item information. [0060] describes that the emails include mailto hyperlinks associated with the different products and services, thereby indicating that a user which creates an email using the interface described at [0069] will have updated product information used when generating an email.
With regard to Claim 10, Baca teaches adding a third portion of code to the dynamic template, wherein the third portion of code, when interpreted by the client application: modifies how the item information is displayed in the electronic message; and enables receipt of one or more configuration inputs that indicate a configuration of a shoppable area of the shoppable electronic message, wherein the shoppable area is associated with the item information. [0069] describes that a user is able to specify color, vary text space for a price, and make other adjustments pertaining to a button. [0072] describes that once a user is finished designing the button, code can be generated for the button to be copied into a message according to the modifications and configurations.
With regard to Claim 11, Baca teaches that the third portion of code, when interpreted by the client application, modifies how the item information is displayed by changing a visual prominence of a display area associated with the item information. [0069] describes that the button can have colors changed and text added thereto in order to draw attention to the button.
With regard to Claim 12, Baca teaches that the third portion of code, when interpreted by the client application, enables receipt of the one or more configuration inputs via a user interface element associated with the item information. [0020] describes mailto hyperlinks, and incorporates U.S. Patent No. 8,772,263 by reference. Fig. 4 and Col. 9, lines 2-11 show an exemplary email interface opened by selecting such a hyperlink, where the fields related to the transaction message including item information are configurable via user input.
With regard to Claim 13, Baca teaches adding a third portion of code to the dynamic template, wherein the third portion of code is configured to enable a user interface for receiving an input that is associated with at least one of selecting a shoppable area of the shoppable electronic message and modifying an interaction functionality associated with the shoppable area. [0048] describes that a stylesheet can be included to ensure a proper version of a mailto hyperlink is used, which enables a user to select the area and generate the proper message.
With regard to Claim 14, Baca teaches adding a third portion of code to the dynamic template, wherein the third portion of code is configured to enable one or more template-editing functions for modifying an appearance one or more shoppable areas of the shoppable electronic message when the shoppable electronic message is interpreted by the client application. [0069] describes that additional code can be generated to style the button according to a user’s inputs.
With regard to Claim 15, Baca teaches that the third portion of code is further configured to enable sending changes made via the one or more template-editing functions to the processor. [0073] describes that code generated to customize a button can be placed in the template for sending as part of the email.
With regard to Claim 16, Baca teaches that the one or more template-editing functions include providing a reference to additional item information in the dynamic template. [0069] describes that a user can enter wrapper text for an email template, which includes additional product information.
With regard to Claim 17, Baca teaches determining, with the processor, a number of interaction functions to be included in the dynamic template. [0060] describes that an email can contain one or more mailto link buttons, according to how the message is configured.
With regard to Claim 18, Baca teaches that the number of interaction functions to be included in the dynamic template is based on at least one of a dynamic format of the dynamic template, an email display-size limit of the dynamic format, or a number of shoppable areas identified in the static template. [0060] describes that one or more enhanced links can be presented to a user in an email.
With regard to Claim 19, Baca teaches that the dynamic template is configured for the generation of the shoppable electronic message. [0060] describes that the templates are used to generate email messages to end users including the mailto links selectable to carry out a transaction.

Response to Arguments
Applicant’s arguments have been considered but are moot, as the newly cited Soto reference cures the deficiencies with regard to the Baca reference in teaching or suggesting the elements of the amended independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

8/13/2022